DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 13, 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends from cancelled claim 4. For this reason, the scope of claim 5 is indefinite. For the purpose of examination, it is assumed that claim 5 is intended to depend from claim 1.
Claims 6-9 are rejected as depending from claim 5 and therefore incorporating the indefinite scope.
Claim 13 depends from cancelled claim 12. For this reason, the scope of claim 13 is indefinite. For the purpose of examination, it is assumed that claim 13 is intended to depend from claim 1.
Claims 21 and 24 recite “the pocket” whereby a plurality of pockets have been claimed previously. It is unclear which pocket would be considered “the pocket”. For this reason, the scope of claims 21 and 24 is unclear. For the purpose of examination, it is assumed that the pocket is intended to be one of the pockets.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Korey et al. (US 2017/0127783 A1)(Korey).
Regarding claim 1, Schneider discloses an outdoor storage container (Fig. 9) comprising, a housing (14/16) constructed from a rigid polymeric material (Abstract, Paragraph 0027), the housing including an internal compartment bounded by a upper wall, a lower wall, first and second side walls, and a rear wall, the upper wall, lower wall, first and second walls all joined with a first sealing flange (noting the portion to which 156 is attached) that extends around the internal compartment (Figs. 1-10), the rear wall including a first outwardly extending leg and a second outwardly extending leg (Fig. 7, 64/66) disposed on opposite sides of a bisecting plane that divides the housing into first and second side portions, the first and second outwardly extending legs each configured to stabilize the housing adjacent an exterior of a generally vertical support (Fig. 9), a closure panel secured to the housing with a first hinge (noting one instance of 22) disposed on the first side portion, the closure panel constructed from the rigid polymeric material, the closure panel including a front wall and a second sealing flange (166/168) configured to be placed adjacent the first sealing flange when the closure panel is in a closed mode (Fig. 7), with a seal (156) interposed between the first sealing flange and the second sealing flange so that a waterproof seal (Paragraph 0026) is disposed around the internal compartment in the closed mode, a first latch (26) disposed on the second side portion and outward from at least one of the first and second sealing flanges, the first latch spanning between the housing and the closure panel and configured to secure the closure panel to the housing in a closed mode (Figs. 1-3) and to compress the seal between the first sealing flange and the second sealing flange in the closed mode, a first retention strap holder on the first side and a second retention strap holder on the second side (88/90) with a retention strap extending from the first holder to the second holder and configured to extend around the generally vertical support and support the housing at an elevation above a ground level (Fig. 9), a storage insert (170/172), a cable flange (108, noting the last sentence of Paragraph 0036) extending from at least one of the closure panel and the housing, the cable flange defining a cable aperture sized to receive a cable therethrough such that the cable can extend around the generally vertical support (Paragraph 0036), and a lock flange extending from at least one of the closure panel and the housing, the lock flange (28) defining a lock aperture sized to receive a lock therethrough so that the closure panel can be locked closed relative to the housing in the closed mode.
Schneider does not specifically disclose that the storage insert includes a plurality of pockets, each with an upward facing opening and each configured to store an item placed in the pocket in a generally upright, vertical configuration, each pocket constructed from a mesh so that the item can be viewed in the pocket through the mech, each pocket including an elastic top to impair the item from exiting the pocket despite an orientation of the pocket.
Korey teaches the ability to have a storage insert includes a plurality of pockets (Fig. 8B), each with an upward facing opening and each configured to store an item placed in the pocket in a generally upright, vertical configuration, each pocket constructed from a mesh (Paragraph 0172) so that the item can be viewed in the pocket through the mesh, each pocket including an elastic top (17a) to impair the item from exiting the pocket despite an orientation of the pocket.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Korey and include a plurality of pockets on the insert each with an upward facing opening in order to help to further organize the interior of the device, the pockets made of mesh and including an elastic top. Additionally, pockets would help to prevent small items from falling loose within the device thereby helping to maintain them in a predictable location as suggested by Korey (Paragraph 0172).
Regarding claim 5, modified Schneider discloses a handle (18) extending from at least one of the closure panel and the housing, the handle defining a hand aperture through which a hand can be placed, a grip surface adjacent the hand aperture, and opposing connection supports projecting from the at least one of a closure panel and the housing (Figs. 1 and 2).
Regarding claim 6, modified Schneider discloses the handle (18) extends from the second side portion and is located about midway between the first latch (26) and a second latch (28).
Regarding claim 7, modified Schneider discloses the lock flange is located between the handle and at least one of the first latch and the second latch adjacent the second side portion (noting paragraph 0029 where Schneider discusses including additional latches, whereby in a longer device having additional latches placed above 26 and below 28, the lock flange of 28 would be placed between the handle and at least one other latch).
Regarding claim 8, modified Schneider discloses the internal compartment is void of any image capturing device (noting the inclusion of a camera is optional), wherein the upper wall includes an upper portion (114) that projects above the closure panel.
Regarding claim 21, modified Schneider does not specifically disclose  the insert includes a noise dampening material located between the pocket and at least one of the closure panel and the housing to reduce noise due to the item moving toward the at least one of the closure panel and the housing.
Korey demonstrates the ability to have an insert including a noise dampening material (noting foam that will act to dampen noise as well as shock, Paragraph 0052) located between a pocket and at least one of the closure panel and the housing capable of reducing noise due to an item moving toward the at least one of the closure panel and the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Schneider and further use the teaching of Korey and include a foam portion similar to that of Korey because such a change will further protect items held adjacent the foam but will also act to prevent damage or shock to items that contact the foam.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Korey et al. (US 2017/0127783 A1)(Korey) as applied to claim 1 above, and further in view of Billings et al. (US 2013/0237328 A1)(Billings).
Regarding claim 2, modified Schneider does not specifically disclose wherein the first hinge includes a torque element operable in a hold open mode in which the first hinge exerts a force on the closure panel to selectively retain the closure panel in an open mode, such that the internal compartment is accessible the torque element includes a first hub rotatably disposed inside a second hub, the first hub and second hub including a plurality of corresponding ridges and grooves that are selectively internestable within one another, or a hold open element joined with the closure panel that urges the closure panel to an open mode, wherein the hold open element is at least one of a torque element, a biasing element, and a magnetic element, or wherein in the hold open mode, the closure panel and the housing are disposed at an angle relative to one another between 0° and 180°, inclusive, by the torque element, wherein the torque element is operable in the hold open mode to hold the closure panel and the housing at two or more discrete orientations relative to one another within the angle.
Billings teaches the ability to have a hinge element including a torque element operable in a hold open mode in which the first hinge exerts a force on a closure panel to selectively retain the closure panel in an open mode (noting the operation of the hinge as disclosed in the Abstract), such that the internal compartment is accessible the torque element includes a first hub (20) rotatably disposed inside a second hub (30), the first hub and second hub including a plurality of corresponding ridges (23) and grooves (31) that are selectively internestable within one another. The hinge capable of providing a hold open mode, the closure panel and the housing are disposed at an angle relative to one another, by the torque element, wherein the torque element is operable in the hold open mode to hold the closure panel and the housing at two or more discrete orientations relative to one another within the angle.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Billings and include a similar torque element in order to allow for a more controlled opening and closing of the device as well as a holding force in certain positions thereby preventing the hinge from rotating in an unintentional way or to have the device close accidently or swing open further than intended.
Modified Schneider does not specifically disclose the hinge can hold the device open when the closure panel is subjected to winds of at least 10 mph blowing directly on the closure panel. It would have been obvious to one having ordinary skill in the art to take the device and structure the hinge relative to the size and weight of the closing panel to have it be capable of staying open by resisting a force on the hinge subjected by a 10 mph wind because such a change would require a mere choice of an optimal value of hinge holding force. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Modified Schneider does not specifically disclose angles between 0° and 180°, inclusive. It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device and include hold open angles of between 0° and 180° because such a change would require a mere finding of an optimal range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Korey et al. (US 2017/0127783 A1)(Korey) as applied to claim 8 above, and further in view of Parris et al. (US 8,397,310 B2)(Parris).
Regarding claim 9, modified Bridgeforth does not specifically disclose a display mounted to the upper portion, wherein the display is configured to display at least one of time, temperature, wind direction and barometric pressure to a user.
Parris teaches the ability to have a storage compartment including a display configured to display a time and coupled to the storage device (Col. 19; Ll. 65-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Parris and include a display that conveys at least the time to a user because such a change would help the user of the device keep track of the time or use the functionality of an alarm clock as demonstrated by Parris.
To the degree that modified Schneider does not specifically disclose the display is mounted to the upper portion, placing the display on the upper portion would require a mere rearrangement of parts.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Korey et al. (US 2017/0127783 A1)(Korey) as applied to claim 1 above, and further in view of Washington (US 6,254,251 B1).
Regarding claim 10, Modified Schneider does not specifically disclose an illumination source in communication with the internal compartment so as to project illumination into the internal compartment, downward toward the plurality of pockets of the storage insert.
Washington teaches the ability to have a portable tool box that includes an illumination source (28) in communication with the internal compartment and projects illumination downward toward the internal compartment (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Schneider and use the teaching of Washington and include an illumination source that projects downward on the internal compartment because such a change would allow the user to see the contents of the storage device in low light conditions as is a well-known benefit of including a light.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Korey et al. (US 2017/0127783 A1)(Korey) and Washington (US 6,254,251 B1) as applied to claim 10 above, and further in view of Parris et al. (US 8,397,310 B2)(Parris).
Regarding claim 11, Modified Schneider does not specifically disclose a display joined with the housing and visible adjacent at least one of the upper wall, the lower wall and the first and second side walls, wherein the display is disposed outside the internal compartment, wherein the display is in communication with a power source and configured to display at least one of time, temperature, wind direction and barometric pressure to a user.
Parris teaches a display joined with the housing and visible from external of the device, the lower wall and the first and second side walls, wherein the display is disposed outside the internal compartment (Fig. 1), wherein the display is in communication with a power source (Abstract) and configured to display at least one of time (Col. 19; Ll. 65-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Parris and include a display that conveys at least the time to a user because such a change would help the user of the device keep track of the time or use the functionality of an alarm clock as demonstrated by Parris.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Korey et al. (US 2017/0127783 A1)(Korey) as applied to claim 1 above, and further in view of Parris et al. (US 8,397,310 B2)(Parris) and Washington (US 6,254,251 B1).
Regarding claim 13, modified Schneider does not specifically disclose an illumination source in communication with the internal compartment so as to project illumination into the internal compartment, downward toward the plurality of pockets of the storage insert.
Modified Schneider does not specifically disclose an illumination source in communication with the internal compartment so as to project illumination into the internal compartment, downward toward the plurality of pockets of the storage insert.
Washington teaches the ability to have a portable tool box that includes an illumination source (28) in communication with the internal compartment and projects illumination downward toward the internal compartment (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Schneider and use the teaching of Washington and include an illumination source that projects downward on the internal compartment because such a change would allow the user to see the contents of the storage device in low light conditions as is a well-known benefit of including a light.
Modified Schneider does not specifically disclose a display mounted to the housing, wherein the display is configured to display at least one of time, temperature, wind direction and barometric pressure to a user while the closure panel is in at least one of the open mode and the closed mode.
Parris teaches the ability to have a storage compartment including a display configured to display a time and coupled to the storage device (Col. 19; Ll. 65-67) and is mounted on the outside of the storage compartment and is visible while the device is open or closed.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Parris and include a display that conveys at least the time to a user because such a change would help the user of the device keep track of the time or use the functionality of an alarm clock as demonstrated by Parris.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Bridgeforth (US 2016/0166029 A1), Seiders et al. (US 2018/0354687 A1)(Seiders) and Whalen (US 2011/0147386 A1).
Regarding claim 18, Schneider discloses an outdoor storage container (Fig. 1) comprising, a housing constructed from a rigid polymeric material (Abstract, Paragraph 0027), the housing including an internal compartment bounded by a upper wall, a lower wall, first and second side walls, and a rear wall (Fig. 10), the rear wall including a pair of outwardly extending legs (64/66) configured to stabilize the housing adjacent an exterior of a generally vertical support (Fig. 9), a closure panel (14) secured to the housing with a first hinge (22) and constructed from the rigid polymeric material, the closure panel configurable in a closed mode to close off the internal compartment (Fig. 1), with a waterproof seal (Abstract) interposed between the closure panel and the housing, and an open mode (Fig. 10) to provide access to the internal compartment, a first latch (26) disposed outward from the seal, the first latch spanning between the housing and the closure panel and configured to secure the closure panel to the housing in a closed mode and to compress the seal between the closure panel and the housing in the closed mode (Fig. 1), a first retention strap holder and a second retention strap holder (88/90) joined with the housing, with a retention strap (126) extending from the first holder to the second holder and configured to extend around the generally vertical support (Fig. 9), a storage insert disposed in the internal compartment (172), a cable flange (108, Paragraph 0036) extending from at least one of the closure panel and the housing, the cable flange defining a cable aperture sized to receive a cable therethrough (Paragraph 0036), a lock flange (28) extending from at least one of the closure panel and the housing, the lock flange defining a lock aperture sized to receive a lock therethrough, wherein the internal compartment is void of an image capturing device (noting any cameras or optical devices are described as optional).
Schneider does not specifically disclose the rear wall including a plurality of upper and lower outwardly extending legs configured to stabilize the housing adjacent an exterior of a generally vertical support.
Seiders discloses a case including a rear wall including a plurality of upper and lower outwardly extending legs (22) configured to stabilize the housing adjacent an exterior of a generally vertical support;
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Schneider and include a first, second, third, and fourth outwardly extending legs similar to that of Seiders, located near upper and lower side portions in order to allow the feet to contact a surface and thereby allowing the feet to have different material characteristics than the rest of the case. Such a change would allow the user to include rubbery or anti-skid feet thereby allowing the device to more securely mount to the vertical support. 
Modified Schneider does not specifically disclose a storage insert disposed in the internal compartment (172) and comprising a plurality of pockets, each with an opening and each configured to store an item placed in a pocket.
Bridgeforth teaches the ability to have a container including that the storage insert (1) includes a plurality of pockets, each with an upward facing opening and each configured to store an item placed in the pocket in a generally upright, vertical configuration (Fig. 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Bridgeforth and include a plurality of pockets on the insert each with an upward facing opening in order to help to further organize the interior of the device. Additionally, pockets would help to prevent small items from falling loose within the device thereby helping to maintain them in a predictable location.
Modified Schneider does not specifically disclose the lock flange includes a first portion integral with and extending from the housing adjacent the first sealing flange and the handle, wherein the lock flange includes a second portion integral with and extending from the closure panel adjacent the second sealing flange and the handle, wherein the first portion and second portion align in the closed mode to cooperatively form the lock aperture sized to receive the lock therethrough.
Whalen teaches the ability to have a case including a housing and a closure a first and second a sealing flange and a handle, and a lock flange the lock flange that includes a first portion integral with and extending from the housing adjacent the first sealing flange and the handle (Fig. 1), wherein the lock flange includes a second portion (135) integral with and extending from the closure panel adjacent the second sealing flange and the handle (320, Fig. 1), wherein the first portion (235) and second portion (135) align in the closed mode to cooperatively form the lock aperture sized to receive the lock therethrough (Paragraph 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Schneider and replace the locking flange with one similar to that of Whalen because such a change would require the mere choice of one known locking mechanism structure for another. Additionally, including a structure similar to Whalen allows for the lock flange to be formed integrally with the housing and the closure panel in such a way as it could be molded therewith in a single step. Such a change would require a fewer number of components to serve a similar purpose.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Bridgeforth (US 2016/0166029 A1), Seiders et al. (US 2018/0354687 A1)(Seiders) and Whalen (US 2011/0147386 A1) as applied to claim 18 above and further in view of Washington (US 6,254,251 B1).
Regarding claim 19, modified Schneider discloses a handle (18) extending from at least one of the closure panel and the housing, the handle defining a hand aperture through which a hand can be placed (noting the space under the handle 18), a grip surface (noting the outer surface of the handle) adjacent the hand aperture, and a connection support (noting the upper and lower ends connected to the case) projecting from the at least one of a closure panel and the housing, the handle extending from the second side portion.
Modified Schneider does not specifically disclose an illumination source in communication with the internal compartment so as to project illumination into the internal compartment, downward toward the plurality of pockets of the storage insert.
Washington teaches the ability to have a portable tool box that includes an illumination source (28) in communication with the internal compartment and projects illumination downward toward the internal compartment (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Schneider and use the teaching of Washington and include an illumination source that projects downward on the internal compartment because such a change would allow the user to see the contents of the storage device in low light conditions as is a well-known benefit of including a light.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Bridgeforth (US 2016/0166029 A1), Seiders et al. (US 2018/0354687 A1)(Seiders) and Whalen (US 2011/0147386 A1) as applied to claim 18 above and further in view of Parris et al. (US 8,397,310 B2)(Parris).
Regarding claim 20, Modified Schneider does not specifically disclose a display joined with the housing and visible adjacent at least one of the upper wall, the lower wall and the first and second side walls, the display in communication with a power source and configured to display at least one of time, temperature, wind direction and barometric pressure to a user.
Parris teaches a display joined with the housing and visible from external of the device, the lower wall and the first and second side walls, wherein the display is disposed outside the internal compartment (Fig. 1), wherein the display is in communication with a power source (Abstract) and configured to display at least one of time (Col. 19; Ll. 65-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take modified the device of Schneider and use the teaching of Parris and include a display that conveys at least the time to a user because such a change would help the user of the device keep track of the time or use the functionality of an alarm clock as demonstrated by Parris.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Korey et al. (US 2017/0127783 A1)(Korey), as applied to claim 21 above, and further in view of Whalen (US 2011/0147386 A1).
Regarding claim 22, modified Schneider does not specifically disclose the lock flange includes a first portion integral with and extending from the housing adjacent the first sealing flange and the handle, wherein the lock flange includes a second portion integral with and extending from the closure panel adjacent the second sealing flange and the handle, wherein the first portion and second portion align in the closed mode to cooperatively form the lock aperture sized to receive the lock therethrough.
Whalen teaches the ability to have a case including a housing and a closure a first and second a sealing flange and a handle, and a lock flange the lock flange that includes a first portion integral with and extending from the housing adjacent the first sealing flange and the handle (Fig. 1), wherein the lock flange includes a second portion (135) integral with and extending from the closure panel adjacent the second sealing flange and the handle (320, Fig. 1), wherein the first portion (235) and second portion (135) align in the closed mode to cooperatively form the lock aperture sized to receive the lock therethrough (Paragraph 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Schneider and replace the locking flange with one similar to that of Whalen because such a change would require the mere choice of one known locking mechanism structure for another. Additionally, including a structure similar to Whalen allows for the lock flange to be formed integrally with the housing and the closure panel in such a way as it could be molded therewith in a single step. Such a change would require a fewer number of components to serve a similar purpose.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0027954 A1)(Schneider) in view of Bridgeforth (US 2016/0166029 A1), Seiders et al. (US 2018/0354687 A1)(Seiders) and Whalen (US 2011/0147386 A1) as applied to claim 18 above, and further in view of Korey et al. (US 2017/0127783 A1)(Korey).
Regarding claim 24, modified Schneider does not specifically disclose each pocket constructed from a mesh so that the item can be viewed in the pocket through the mech, each pocket including an elastic top to impair the item from exiting the pocket despite an orientation of the pocket.
Korey teaches the ability to have a storage insert includes a plurality of pockets (Fig. 8B), each with an upward facing opening and each configured to store an item placed in the pocket in a generally upright, vertical configuration, each pocket constructed from a mesh (Paragraph 0172) so that the item can be viewed in the pocket through the mesh, each pocket including an elastic top (17a) to impair the item from exiting the pocket despite an orientation of the pocket.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schneider and use the teaching of Korey and include a plurality of pockets on the insert each with an upward facing opening in order to help to further organize the interior of the device, the pockets made of mesh and including an elastic top. Additionally, pockets would help to prevent small items from falling loose within the device thereby helping to maintain them in a predictable location as suggested by Korey (Paragraph 0172).
Schneider does not specifically disclose the insert includes a noise dampening material located between the pocket and at least one of the closure panel and the housing to reduce noise due to the item moving toward the at least one of the closure panel and the housing.
Korey demonstrates the ability to have an insert including a noise dampening material (noting foam that will act to dampen noise as well as shock, Paragraph 0052) located between a pocket and at least one of the closure panel and the housing capable of reducing noise due to an item moving toward the at least one of the closure panel and the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Schneider and further use the teaching of Korey and include a foam portion similar to that of Korey because such a change will further protect items held adjacent the foam but will also act to prevent damage or shock to items that contact the foam.

Allowable Subject Matter
Claims 14-16 and 23 are allowed.

Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 5-11, 13, and 18-22, and 24 have been considered but are moot in view of the new grounds of rejection.
Applicant argues that Billings does not teach or contemplate or appreciate various hold open angles of claim 2. Examiner respectfully disagrees. Examiner notes that Billings demonstrates a hold open hinge device including several different hold open configurations as the inner portion rotates relative to the outer portion whereby the protrusions will become seated in different grooved portions thereby causing the cover to be held open at different angles. Examiner notes it would have been a mere finding of an optimal range to choose angles between 0 and 180 degrees. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In response to Applicant' s argument that the Examiner' s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant' s disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734